Citation Nr: 1710555	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-18 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether the appellant's claim for special apportionment of the Veteran's VA compensation benefits based on his incarceration is barred by it being received after the Veteran was released from incarceration.

2.  Entitlement to special apportionment of the Veteran's VA compensation benefits based on his incarceration. 


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is the spouse of the Veteran who served on active duty from June 1978 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA).

The issue of entitlement to special apportionment of the Veteran's VA compensation benefits based on his incarceration is addressed in the REMAND 
portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was incarcerated from September [redacted], 2005 to February [redacted], 2008; as a result, his monthly compensation benefits were reduced to the 10% rate from November [redacted], 2005 to February [redacted], 2008.    

2.  In a February 15, 2008 letter, the AOJ notified the appellant that she might be able to receive a special apportionment of the Veteran's benefits while he was incarcerated.   

3.  In March 2008, the appellant, through the Veteran, applied for special apportionment of the Veteran's benefits while he was incarcerated.

4.  In November 2008, the appellant submitted financial information that had been requested in conjunction with her claim for apportionment.  

CONCLUSION OF LAW

The appellant submitted a timely claim for apportionment and timely submitted evidence in support of this claim; the claim should be adjudicated on the merits.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  There are also special notice requirements that pertain to apportionment claims.
Given the favorable disposition of the claim decided herein and given that the Veteran supports rather than contests this claim, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

The appellant asserts that she should be entitled to apportionment of the Veteran's benefits for the time frame he was incarcerated even though her claim for apportionment was not received until after the Veteran was released from incarceration.

Under 38 C.F.R. § 3.665 (a), any person who is incarcerated in a Federal, state, or local penal institution in excess of 60 days for conviction of a felony shall not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665 (d), beginning on the 61st day of incarceration.  Under this section, a Veteran who is rated 20 percent or more shall receive the rate of compensation payable under 38 U.S.C.A. § 1114 (a), which equates to a 10 percent disability payment.

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children and dependent parents on the basis of individual need.  In determining individual need, consideration shall be given to such factors as the claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  38 C.F.R. § 3.665(e)(1).  

Such an apportionment shall be effective the date of reduction of payments made to the incarcerated person, subject to payments to the incarcerated person over the same period, if a claim or intent to file a claim is received within 1 year after notice to the incarcerated person of the right to potential apportionment and if any necessary evidence is received within 1 year from the date of request by the Department of Veterans Affairs.  Otherwise, payments may not be made for any period prior to the date of receipt of a new claim or intent to file a claim.  38 C.F.R. § 3.665(f). 

The Veteran was incarcerated from September [redacted], 2005 to February [redacted], 2008 for conviction of a felony.  As a result, his monthly compensation benefits, which appear to have been being paid at the 40 percent compensation rate, were eventually reduced to the ten percent compensation rate from November [redacted], 2005 to February [redacted], 2008.   In a February 15, 2008 letter, the AOJ sent a notification letter to the appellant that she might be able to receive a special apportionment of the Veteran's benefits while he was incarcerated and asked her to submit income, expense and wealth information for her household.   In March 2008, the Veteran applied for special apportionment of his compensation benefits to his spouse and their two daughters for the time period that he was incarcerated.

In a November 2008 letter, the AOJ informed the Veteran that it had taken action to reduce his compensation benefits to the 10 percent level for the period from November [redacted], 2005 to February [redacted], 2008.  The AOJ noted that this adjustment had created an overpayment for him.  Additionally, the AOJ indicated that it had received the Veteran's March 2008 claim for apportionment for his dependents for the time period that he was incarcerated.  However, the AOJ indicated that a special apportionment is only granted during the time of incarceration and once a veteran is released from incarceration, the special apportionment ends.  Moreover, the AOJ indicated that in its previous February 2008 letter, it had requested that the Veteran's spouse provided specific financial information, including itemized monthly income, the value of any property such as stocks, bonds, bank accounts or real estate owned by the couple and an itemized list of average monthly expenses for herself and any dependents living with her.  The AOJ then noted that because it had not received a claim for special apportionment from the appellant or the financial information requested, such an apportionment was never granted during the time of the Veteran's incarceration.  

In a November 2008 reply letter received by the AOJ in early December 2008, the appellant indicated that she never received the February 2008 letter from the AOJ.  The appellant affirmatively requested a special apportionment and also provided financial information, including average monthly expenses, amounts of savings and balances of IRA accounts.  The appellant noted that her monthly household expenses exceeded her monthly income.  Consequently, she often transferred funds from savings accounts of her and the Veteran to her their checking account just to make ends meet.

In a December 2008 notice letter, the VA Debt Management Center informed the Veteran that due to his incarceration, he had been overpaid $13,472.63 and that VA would be withholding benefits from him until that amount was recouped.  The Veteran subsequently filed for a waiver of this debt.  However, in a February 2009 decision, the VA Committee on Waivers and Compromises denied the waiver request.   

In the November 2009 decision, the AOJ indicated that in December 2008, it had received the income and expenses information from the appellant that it had initially requested in February 2008.  However, because the Veteran had been released from incarceration on February [redacted], 2008, the AOJ concluded that the appellant was not entitled to a special apportionment.
   
The above summarized evidence shows that the appellant and the Veteran were sent appropriate notification letters pertaining to the option of applying for an apportionment in February 2008.  Then, in correspondence received by VA in December 2008, the appellant applied for an apportionment and provided specific financial information sought by the AOJ in its initial February 2008 letter and noted in the subsequent November 2008 follow-up letter.  Consequently, the appellant's claim for apportionment was received within one year after notice to the incarcerated person of the right to potential apportionment and she furnished the requested necessary evidence pertaining to her finances within one year of the AOJ's request for it.  Accordingly, her claim and submission of evidence was sufficiently timely for purposes of allowing for an apportionment to her to become effective the date the Veteran's compensation benefits were reduced due to his incarceration, if she is determined to have financially qualified for this apportionment.  38 C.F.R. § 3.665(e)(1), (f).  

As noted above, the AOJ found that the Veteran's benefits could not be apportioned after he has already been released from incarceration.  However, the Board does not find any express prohibition in the controlling regulations of such a retroactive apportionment.  The Board notes that the apportionment generally cannot be awarded when the Veteran has actually received the compensation due to be apportioned.  See 38 C.F.R. § 3.665(f) (first sentence).  In this case, the evidence does indicate that the Veteran was initially paid his full compensation while incarcerated because VA did not begin reducing his benefits until after he was released.  However, the amount of compensation above the 10 percent rate, which the Veteran did receive following the 60th day of incarceration, has subsequently been subject to recoupment through assessment of the December 2008 overpayment and the Veteran's request for waiver of this overpayment has been denied.  Thus, any of this excess compensation that has been recouped cannot now be considered as having been "paid" to him.  Accordingly, at least some of the benefits above the 10 percent rate, to which the Veteran was not entitled while incarcerated from November [redacted], 2005 to February [redacted], 2008 have not been paid to him and are subject to potential apportionment to the appellant. 

In sum, because the appellant filed a timely claim and submitted requested financial information pertaining to the claim in a timely manner, she is not barred from apportionment of the VA compensation benefits the Veteran has not received due to his incarceration.  


ORDER

The appellant's claim for special apportionment of the Veteran's VA compensation benefits based on his incarceration from November [redacted], 2005 to February [redacted], 2008 is not barred by it being received after the Veteran was released from incarceration.


REMAND

Given that the Board has found in the decision above that the appellant is not barred from seeking a special apportionment based on the timing of her claim, the AOJ should now address this claim on the merits.  See 38 C.F.R. §§ 3.451, 3.665(e)(1).    It would be potentially prejudicial for the Board to make this merits determination in the first instance.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).   

Accordingly, the case is REMANDED for the following action:

Adjudicate on the merits the appellant's claim for special apportionment of the Veteran's compensation benefits while he was incarcerated.  If the claim is not granted in full or to the appellant's satisfaction, issue an appropriate supplemental statement of the case and provide the appellant the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


